PER CURIAM.*
Brian Chavez, the attorney appointed to represent Hugo Silva-Pena, has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Silva-Pena has filed a response expressing dissatisfaction with Chavez and requesting that the appeal filed by Chavez be dismissed and that he be allowed to withdraw. We construe the response as a motion to strike Chavez’s brief and to appoint new counsel.
Based upon our independent review of the record, Chavez’s brief, and Silva-Pena’s response, we conclude that there are no nonfrivolous issues for appeal. Accordingly, Chavez’s motion for leave to withdraw is GRANTED, he is excused from further responsibilities herein, Silva-Pena’s motion is DENIED, and this appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.